 Case 17-07043   Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                           Document     Page 1 of 22




 SIGNED THIS: September 10, 2019




                              _______________________________
                                        Mary P. Gorman
                                United States Bankruptcy Judge
 ___________________________________________________________



                   UNITED STATES BANKRUPTCY COURT

                      CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )     Case No. 17-70853
EVERETT E. GRADY and                )
KATHRYN E. GRADY,                   )
                                    )     Chapter 7
                  Debtors.          )
___________________________________ )
                                    )
MICHAEL MEYER, MEYER                )
TECHNOLOGY SOLUTIONS, LLC,          )
CHRISTOPHER MEYER, MEYER            )
CAPITAL GROUP, LLC,                 )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )     Adv. No. 17-07043
                                    )
EVERETT E. GRADY and                )
KATHRYN E. GRADY,                   )
                                    )
                  Defendants.       )


                              OPINION
 Case 17-07043    Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                            Document     Page 2 of 22


      Before the Court after trial is a complaint objecting to the Debtors’

discharges. For the reasons set forth herein, judgment will be entered against the

Debtors and their discharges will be denied.



                   I. Factual and Procedural Background

      Everett E. Grady and Kathryn E. Grady (“Debtors”) filed their voluntary

petition under Chapter 7 on May 24, 2017. On their schedules, they listed

ownership of an 88% interest in Kaegem Corporation (“Kaegem”) valued at zero

and a potential sale of “partially developed software” by Kaegem to ProHub, Inc.,

(“ProHub”) for an unknown amount. They scheduled debts to Michael Meyer in the

amount of $75,000, Meyer Technology Solutions, LLC (“Meyer Technology”) for

$115,619.22, Christopher Meyer for $25,000, and Meyer Capital Group (“Meyer

Capital”) for $50,000. All of those debts were listed as business debts that were

not subject to setoff and were undisputed. Nevertheless, the Debtors also

disclosed their involvement in pending litigation with the Meyer individuals and

entities and scheduled a potential claim with unknown value against Michael

Meyer and Meyer Technology.

      On their Statement of Financial Affairs (“SOFA”), in response to a question

regarding either ownership or involvement as an officer or director in a business,

the Debtors listed both Kaegem and ProHub. With respect to Kaegem, the Debtors

described the business as “performing employee background checks” and said

that the business began in 2012 and was continuing to operate. ProHub was

listed with an address in care of a Delaware law firm and was described as a

business that began operating in “2/2017” and was “preparing to conduct


                                       -2-
 Case 17-07043    Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                            Document     Page 3 of 22


compliance verification.” No ownership interest in ProHub was scheduled, but

disclosure was made that “Debtor is on board of directors.”

      Michael Meyer, Christopher Meyer, Meyer Technology, and Meyer Capital

(collectively “the Meyers”) timely filed their adversary complaint seeking to deny

the Debtors their discharges or, alternatively, requesting that any debt owed by

the Debtors to the Meyers be excepted from the Debtors’ discharges. In their

complaint, the Meyers allege that Kaegem was incorporated in 2012 by the

Debtors and that both Debtors were, at all relevant times, both officers and

directors of Kaegem. They also allege that Kathryn Grady is the owner of 88% of

Kaegem’s stock. Kaegem was described as a company that “sold compliance

management software in order to perform employee background checks, driver’s

license checks, and the like.” They claim that Meyer Technology assisted the

Debtors and Kaegem in the development of the software. The Meyers allege that,

when the Debtors and Kaegem had trouble paying Meyer Technoloy for its work,

a series of transactions occurred whereby Michael Meyer and Meyer Technology

received Kaegem stock in partial payment for work done. Subsequently, through

another series of transactions, all of the Meyers became shareholders of Kaegem.

      The Meyers claim that, in 2014, they began to have questions about the

financial condition of Kaegem and concerns about whether some of the affirmative

representations that had been made to them when they acquired Kaegem stock

were accurate. They allege that their investigation established that a

representation made by the Debtors that they had personally invested $1.5 million

in Kaegem was false and that, despite representations to the contrary, the Debtors

had been taking significant distributions from the company. Meyer Technology


                                       -3-
  Case 17-07043        Doc 63     Filed 09/10/19 Entered 09/10/19 11:28:41              Desc Main
                                   Document     Page 4 of 22


and Michael Meyer stopped work on the Kaegem software, and, in 2017, the

Meyers filed a lawsuit against the Debtors for breach of fiduciary duty, common

law fraud, unjust enrichment, and violations of the Illinois Business Corporation

Act. Several months after the lawsuit was filed, the Debtors filed their bankruptcy

case.

        In their counts seeking to have the Debtors discharges denied, the Meyers

allege that the Debtors made false statements in their petition, at their creditors

meeting, and at subsequent examinations taken pursuant to Bankruptcy Rule

2004. They also allege that the Debtors concealed assets and refused to comply

with court orders regarding the production of documents. Kathryn Grady is

accused of violating the court order regarding the scheduling of her Bankruptcy

Rule 2004 examination (“2004 examination”).1

        Although the Debtors were represented by counsel in the filing of their

bankruptcy, they represented themselves in this adversary proceeding. They filed

an answer denying many of the allegations of the complaint. After a significant

period of discovery, the counts seeking denial of discharge were tried. The only

witnesses called at trial were the Debtors.

        Everett Grady, called as a witness by the Meyers, testified that he

incorporated Kaegem in 2012 as a business to develop compliance software. He

said he had an ownership interest in Kaegem but then clarified that his wife



        1
          In their count seeking to except debts owed to them from any discharge the Debtors might
receive, the Meyers allege that the Debtors made materially false statements about Kaegem’s financial
condition and the Debtors’ equity contributions to Kaegem in a written, private placement memo tendered
by the Debtors to the Meyers to solicit the Meyers’ purchase of Kaegem stock. That count was not tried
with the objection to discharge counts and remains pending.


                                                  -4-
 Case 17-07043    Doc 63    Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 5 of 22


Kathryn actually owned 88% of Kaegem’s stock. He testified that, over the years,

both he and Kathryn have served in various positions as corporate officers; he

described himself as being in charge with Kathryn playing a more limited role in

the business operation.

      Much of Mr. Grady’s testimony focused on ProHub. He admitted that the

reference to one of the Debtors being on the board of directors of ProHub in their

SOFA was not true. He acknowledged that he had retained an attorney in

Delaware to incorporate ProHub but that, after the incorporation, no shares had

been issued and, accordingly, ProHub had no shareholders and no board of

directors.

      Mr. Grady admitted that, when asked about whether Kaegem and ProHub

were his businesses at his creditors meeting conducted by James Inghram, the

Chapter 7 trustee (“Trustee”), he denied that ProHub was his business, stating

affirmatively that “[i]t is not.” The Trustee had also inquired about the proposed

sale of Kaegem’s software to ProHub and asked Mr. Grady if a valuation had been

discussed. Mr. Grady told the Trustee that Kaegem was going to receive a 15%

royalty over a ten-year period and denied that any up-front payment would be

received.

      The Meyers’ attorney had also questioned Mr. Grady at the creditors

meeting, and, at trial, Mr. Grady admitted that, when asked which of the Debtors

was on the board of directors of ProHub, he said that he had asked to be on the

board but “[i]t hasn’t been granted because we don’t have a signed agreement yet.”

When asked at the creditors meeting who the shareholders of ProHub were, Mr.

Grady said that he did not know and offered that “I’ve been dealing with their legal


                                        -5-
 Case 17-07043     Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                             Document     Page 6 of 22


counsel and a project manager.” When asked who the legal counsel for ProHub

was, Mr. Grady said he would have to get that information. And, when asked who

the project manager was, he named “Wade Osborne.” Further, Mr. Grady said that

he had been looking for investors or venture capital and that, after reaching out

to a number of people, he had been “approached by the legal counsel” of ProHub.

      Mr. Grady admitted that, near the conclusion of the creditors meeting, the

Trustee had again asked about the potential software sale to ProHub,

summarizing what he had heard: “[Y]ou approached the people, employees of

ProHub, about selling the software to ProHub. Correct?” Mr. Grady acknowledged

that he had answered: “Correct.” Mr. Grady also admitted telling the Trustee that,

referring to ProHub, he had reached out to “them” to make a cash sale but “they”

would not agree.

      After acknowledging that he had given the above testimony at the creditors

meeting, Mr. Grady admitted that he knew ProHub had no shareholders or

employees, that the “they” he had referred to was himself, and that “their legal

counsel” was really his own legal counsel. He provided no explanation for the

repeated misrepresentations other than to say that he “mispoke.”

      Mr. Grady also admitted that he and his wife had been ordered to attend a

2004 examination requested by the Meyers and that his examination had

occurred September 21, 2017. He agreed that, when asked at the 2004

examination about being approached by ProHub’s legal counsel as he had testified

at the creditors meeting, he said that he actually had been given the attorney’s

name and had reached out to her. He also admitted saying that the attorney had

told him that she represented ProHub and that he had not asked her who the


                                        -6-
 Case 17-07043    Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                            Document     Page 7 of 22


shareholders of ProHub were because he was just trying to “have an initial

conversation.” At the 2004 exam, Mr. Grady said again that he did not know who

the shareholders of ProHub were but finally—after repeated questioning—admitted

that he had incorporated ProHub through the Delaware attorney.

      Mr. Grady admitted at trial that the order directing the Debtors to appear

at the 2004 examinations also required them to produce a number of documents

and that he had not produced all of the requested documents. Instead, he filed a

response indicating that many of the documents did not exist. Nevertheless, he

admitted during the 2004 examination, and again at trial, that he had a corporate

book for ProHub and some records regarding the incorporation of ProHub that

should have been produced. At trial, he also identified a three-page document

consisting of minutes of Kaegem board of directors meetings held February 10,

2017, and September 27, 2017. He admitted that he had not produced the

minutes of the February meeting at his 2004 examination and that none of the

Kaegem minutes had been produced until a deposition on March 15, 2019.

      In reviewing the first page of the minutes that Mr. Grady acknowledged were

from the February 10, 2017, meeting, Mr. Grady admitted that the minutes

disclose a plan to sell the assets of Kaegem through the development of a new

corporation. The purpose of the sale would be to fund the litigation with the

Meyers that had just been commenced in January 2017. Mr. Grady admitted that

the plan was to avoid paying Kaegem’s creditors, including the Meyers, and that

the idea to create the new corporation had come from the Debtors’ bankruptcy

attorney, Eric Ostling. Mr. Grady said that Attorney Ostling represented the

Debtors personally but also counseled them regarding Kaegem and ProHub. Mr.


                                       -7-
  Case 17-07043        Doc 63     Filed 09/10/19 Entered 09/10/19 11:28:41               Desc Main
                                   Document     Page 8 of 22


Grady acknowledged that he was aware that transferring the software from

Kaegem to ProHub would diminish the value of Kaegem and admitted that the

plan to transfer the software was not discussed with the other shareholders of

Kaegem, including the Meyers.2

        According to Mr. Grady, the last two pages of the minutes related to the

meeting held September 27, 2017. Those minutes included a notation that the

Trustee had determined that neither the Kaegem stock nor the software had any

value for him to administer and had declared the case “no asset.” The minutes

reflect the opinion—apparently of Mr. Grady—that, based on the Trustee’s action,

“ProHub is clear to begin developing revenue.”

        Mr. Grady was also questioned about his involvement in a not-for-profit

corporation know as A Patriot’s Home. He admitted that he had created the entity

in 2016 and that its purpose was to provide housing to veterans. He agreed that

the entity was operational when the bankruptcy was filed and that he was on the

board of directors at the time but did not list his involvement in the entity on his

schedules or SOFA.

        Mr. Grady concluded his initial testimony by admitting that he had not

disclosed on his schedules or other bankruptcy documents that Kaegem owed the

Debtors money or that the Debtors had been receiving payments from Kaegem on

the loans they had made to the company. The Debtors also admittedly failed to

disclose the sale of a vehicle and the short sale of their home. Mr. Grady justified

the omissions by suggesting that the debt owed to them by Kaegem and the debt



        2
         Mr. Grady identified a 2014 balance sheet for Kaegem that valued the software at $5 million.
He admitted that he had prepared the spreadsheet.

                                                  -8-
 Case 17-07043     Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 9 of 22


they owed to the mortgage lender related to their home sale had been written off.

      Kathryn Grady also was called as a witness by the Meyers at trial. She said

that she owned 88% of the Kaegem stock and that she had served for several years

as president of Kaegem. She agreed that she had served on Kaegem’s board of

directors and had also held the office of corporate secretary. She denied having

any particular knowledge about the creation or existence of ProHub.

      Mrs. Grady admitted that she had seen the notice scheduling her 2004

examination and that she had been informed by her bankruptcy attorney that her

examination had been scheduled for September 21, 2017. She acknowledged that

she failed to appear for the scheduled examination. Mrs. Grady also admitted that

she was aware of the order entered August 17, 2017, that required her to produce

documents to the Meyers’ attorneys within twenty-eight days after the entry of the

order. She acknowledged that she did not produce any documents and that she

did not look for documents, inquire of her husband where responsive documents

might be, or inquire whether he was complying with his identical obligation to

produce documents. She admitted that she made no effort whatsoever to

determine if her husband had produced any documents responsive to the order.

      At the conclusion of the Meyers’ case, Mr. Grady testified again on his own

behalf. He explained the development of the Kaegem software and provided some

history of the business. He said that his involvement with A Patriot’s Home was

not scheduled because he did not receive income from the not-for-profit and the

entity had no assets. He also said that, with respect to ProHub, he felt that, by

listing it as they had, the Debtors were telling the Trustee that it existed.

      Mr. Grady attempted to introduce into evidence a document that he


                                        -9-
 Case 17-07043     Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 10 of 22


described as a timeline, consisting largely of his own notes and recollections

regarding his dealings with the Meyers. When the Meyers’ attorney’s objection to

the introduction of the document into evidence was sustained, Mr. Grady became

flustered and hesitant to proceed. At that point, Mrs. Grady interjected that she

wanted the opportunity to examine Mr. Grady. But after a brief recess was taken

to give the Debtors an opportunity to consult on how they wanted to proceed, both

Debtors said that they had no further testimony or evidence to present.

      The Meyers’ attorney and Mr. Grady presented closing arguments. The

matter is ready for decision.



                                II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). Objections to discharge are core proceedings. 28 U.S.C. §157(b)(2)(J). This

matter arises from the Debtors’ bankruptcy itself and from the provisions of the

Bankruptcy Code and may therefore be constitutionally decided by a bankruptcy

judge. See Stern v. Marshall, 564 U.S. 462, 499 (2011).



                             III. Legal Analysis

      One goal of the Bankruptcy Code is to provide a fresh start to debtors.

Grogan v. Garner, 498 U.S. 279, 286 (1991). Accordingly, debtors may be afforded

the privilege of a discharge. Stamat v. Neary, 635 F.3d 974, 978 (7th Cir. 2011).

Discharges are reserved, however, for the “honest but unfortunate debtor.” Id.


                                        -10-
 Case 17-07043     Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41     Desc Main
                             Document     Page 11 of 22


Likewise, the privilege of a discharge may be denied to a dishonest debtor. See 11

U.S.C. §727(a). A plaintiff bears the burden of proof by a preponderance of the

evidence in an action to deny a debtor a discharge. In re Kempff, 847 F.3d 444,

447 (7th Cir. 2017). In this case, the Meyers seek to have the Debtors’ discharge

denied under several separate and distinct legal theories. Each will be analyzed

separately.



                   A. Count I: Section 727(a)(4)(A) – False Oath

      A debtor will be denied a discharge if such debtor “knowingly and

fraudulently, in or in connection with the case . . . made a false oath or account[.]”

11 U.S.C. §727(a)(4)(A). To deny a debtor’s discharge under §727(a)(4)(A), the

objecting party must prove that: “(1) the debtor made a statement under oath; (2)

the statement was false; (3) the debtor knew the statement was false; (4) the

debtor made the statement with fraudulent intent; and (5) the statement related

materially to the bankruptcy case. Stamat, 635 F.3d at 978. Each element must

be proven by a preponderance of the evidence. Id.

      For purposes of §727(a)(4)(A), statements made at a meeting of creditors, a

2004 examination, or on a debtor’s petition, schedules, or statement of financial

affairs are considered statements made under oath. Spohn v. Carney (In re

Carney), 558 B.R. 250, 260 (Bankr. N.D. Ill. 2016). A false statement includes

omissions of information required to be disclosed. BMO Harris Bank N.A. v. Brahos

(In re Brahos), 589 B.R. 381, 396 (Bankr. N.D. Ill. 2018).

      The most significant allegation of a false oath made in this case relates to

Mr. Grady’s testimony regarding ProHub. In the Debtors’ SOFA, they disclosed


                                         -11-
 Case 17-07043    Doc 63    Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 12 of 22


that one of them was on ProHub’s board of directors. That statement was made

under oath but was not true. At trial, Mr. Grady admitted as much and confirmed

that, at the time, no shares of ProHub had been issued and no shareholders or

board of directors therefore existed. Mr. Grady says that, by making the

disclosure, albeit an inaccurate disclosure, he and his wife alerted the Trustee and

creditors to the existence of ProHub and thereby fulfilled their duty of disclosure.

To some extent, that could have been true. The Trustee and creditors were

actually alerted to the existence of ProHub and put on inquiry notice to question

the Debtors about ProHub. The problem for Mr. Grady, however, is that, having

given notice to the Trustee and creditors to ask questions, he then outright lied

to the Trustee and to the Meyers’ counsel in response to those questions.

      When asked by the Trustee at the creditors meeting whether ProHub was

his business, Mr. Grady said, “It is not.” That was not true; as the sole

incorporator of ProHub, he controlled the business. When asked by the Trustee

about the potential sale of software to ProHub, Mr. Grady repeatedly used terms

such as “they” and “them” to suggest that he was talking to third parties who were

representing ProHub. The use of such words was false and misleading; there was

no “they” or “them.” Likewise, his statement to the Trustee that he had asked

“them” to make a cash sale, but “they” would not agree, was pure fiction. Mr.

Grady was negotiating, if at all, with himself.

      Mr. Grady said that he had been dealing with ProHub’s legal counsel who

had approached him after he put the word out that Kaegem was trying to sell its

software. But, as he had to admit at trial, that was also not true. He had hired a

Delaware attorney to incorporate ProHub for him, and she was his attorney


                                        -12-
 Case 17-07043    Doc 63    Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                             Document     Page 13 of 22


throughout the process. He said that Wade Osborne was ProHub’s project

manager, but, again, that was not true. Mr. Osborne was a friend and former work

colleague of Mr. Grady and had been asked by Mr. Grady to become involved in

the software development; he did not work for ProHub. Finally, when the Trustee

summed up the creditors meeting discussion by saying: “[Y]ou approached the

people, employees of ProHub, about selling the software to ProHub. Correct?” Mr.

Grady replied: “Correct.”

      When confronted at trial with all of the lies he had told at the creditors

meeting, Mr. Grady said that he mispoke. But that was simply another lie. He did

not just misstate a fact or two at the meeting; he wove an involved narrative in an

effort to convince the Trustee that ProHub was an unrelated entity with which he

was conducting arms-length negotiations on behalf of Kaegem. And Mr. Grady

admitted at trial that he continued the false narrative while under oath at his

2004 examination. Only after repeated questioning by the Meyers’ attorney did he

finally admit that he was the incorporator of ProHub.

      All of the false statements were made by Mr. Grady while under oath. He

knew that they were false; he had actual knowledge that he was ProHub’s

incorporator and ProHub did not have any employees, shareholders, or directors.

He knew that the legal counsel for ProHub that he made reference to was his own

attorney. Mr. Grady’s fraudulent intent in making the false statements may be

inferred from circumstantial evidence; his repeated false statements about a

variety of matters involving ProHub establish a pattern of disregard for the truth

that, in turn, confirms his fraudulent intent. Carney, 558 B.R. at 260 (citations

omitted); Richardson v. Clarke (In re Clarke), 332 B.R. 865, 872 (Bankr. C.D. Ill.


                                       -13-
 Case 17-07043    Doc 63    Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 14 of 22


2005) (citations omitted). There is no plausible explanation for Mr. Grady’s

repeated false statements other than an intent to mislead and commit fraud upon

the Trustee and his creditors. He knew what he was saying was false, and he said

it anyway.

      Finally, Mr. Grady’s false statements were material. The test for materiality

is whether the false statement “bears a relationship to the bankrupt’s business

transactions or estate, . . . or the existence and disposition of his property.”

Bensenville Community Ctr. Union v. Bailey (In re Bailey), 147 B.R. 157, 162

(Bankr. N.D. Ill. 1992) (quoting In re Chalik, 748 F.2d 616, 618 (11th Cir. 1984)).

Here, Mr. Grady had incorporated a new business for the express purpose of

transferring the assets of Kaegem and creating at least the illusion of a sale of

Kaegem’s software. The value of Kaegem and its assets was important to the

Trustee and the Debtors’ creditors. Likewise, the potential value and purpose of

the newly-created corporation were important to the Trustee and the Debtors’

creditors. Although it is unclear why Mr. Grady thought his false statements were

more helpful to his position than simply telling the truth, the topics were clearly

related to the Trustee and creditors obtaining a full and honest understanding of

the Debtors’ business transactions and were therefore material.

      In addition to the material misstatements about ProHub, Mr. Grady also

admitted that he failed to disclose sales of a vehicle and a home. He also failed to

disclose that money was owed to the Debtors by Kaegem and that the Debtors had

taken distributions from Kaegem in repayment of the loan. Although he tried to

justify some of the omissions, his explanations were wholly inadequate. Transfers

of assets must be disclosed regardless of whether any underlying debt related to


                                        -14-
  Case 17-07043         Doc 63      Filed 09/10/19 Entered 09/10/19 11:28:41                Desc Main
                                     Document     Page 15 of 22


the asset is paid as part of the transfer. Debtors are obligated to make required

disclosures, and, even if a debtor thinks there could arguably be a basis to avoid

disclosure, disclosure should still be made. Clarke, 332 B.R. at 872 (citing Bank

of India v. Sapru (In re Sapru), 127 B.R. 306, 315-16 (Bankr. E.D.N.Y. 1991)).

Although some of the non-disclosures may seem minor, the cumulative effect is

problematic and further evidences Mr. Grady’s disregard for the truth.3 Because

of all of his misrepresentations, Mr. Grady’s discharge must be denied.

        Mr. Grady’s false statements, however, are not automatically imputed to

Mrs. Grady. Cole Taylor Bank v. Yonkers (In re Yonkers), 219 B.R. 227, 233 (Bankr.

N.D. Ill. 1997). Each of the Debtors had an independent duty to disclose, and their

conduct must be individually analyzed. Id. At trial, Mrs. Grady denied having any

particular knowledge about ProHub, and she was not challenged on that

assertion. She was not questioned about any of the other omissions from the

Debtors’ schedules or SOFA. Absent any testimony or other evidence that Mrs.

Grady knew that Mr. Grady’s statements regarding ProHub were false or that

incorrect information was contained in their paperwork, her discharge cannot be

denied for making a false oath.

        The Meyers established that Everett Grady knowingly made false oaths both

at his creditor meeting and at his 2004 examination, that the false statements

were material, and that they were made with an intent to commit fraud on the

Trustee and the Debtors’ creditors. Mr. Grady’s discharge must be denied on that

basis. The Meyers failed to meet their burden of proof on the issue of false oaths


        3
          The Court did not consider Mr. Grady’s failure to disclose his involvement in the not-for-profit,
A Patriot’s Home. He had no ownership interest in the entity or its assets. Generally, such community
involvements are not required to be disclosed.

                                                   -15-
  Case 17-07043      Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                               Document     Page 16 of 22


with respect to Kathryn Grady, and her discharge will not be denied based on the

allegations of Count I.



               B. Count II: Section 727(a)(3) – Failure to Keep Records

       Under §727(a)(3) of the Bankruptcy Code, a debtor will be denied a

discharge if the debtor “concealed, destroyed, mutilated, falsified, or failed to keep

or preserve any recorded information, including books, documents, records, and

papers, from which the debtor’s financial condition or business transactions might

be ascertained, unless such act or failure to act was justified under all of the

circumstances of the case[.]” 11 U.S.C. §727(a)(3). The purpose of this provision

is to ensure the complete and accurate disclosure of information concerning a

debtor’s financial affairs and to “test the completeness of the disclosure relevant

to discharge.” Kontos v. Manevska (In re Manevska), 587 B.R. 517, 536 (Bankr.

N.D. Ill. 2018) (citation omitted). Records need not be maintained in any special

manner. Matter of Juzwiak, 89 F.3d 424, 428 (7th Cir. 1996). But the court and

interested parties should not be required to speculate and reconstruct the debtor’s

affairs. Id.

       The adequacy of the debtor’s records is a question of fact and must be

determined on a case by case basis. Hunt v. O’Neal (In re O’Neal), 436 B.R. 545,

558 (Bankr. N.D. Ill. 2010). Factors relied on by courts in determining the

adequacy of records include “the size, complexity and nature of the debtor’s

business; [the debtor’s] educational background and level of sophistication; [the

debtor’s] experience and business acumen; and [the debtor’s] personal financial

structure.” Id. (quoting In re Costello, 299 B.R. 882, 897 (Bankr. N.D. Ill. 2003)).


                                          -16-
 Case 17-07043    Doc 63    Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 17 of 22


Fraudulent intent is not a necessary element under §727(a)(3). Peterson v. Scott

(In re Scott), 172 F.3d 959, 969 (7th Cir. 1999). The objecting party has the burden

to prove the inadequacies of the records. Manevska, 587 B.R. at 536 (citing Fed.

R. Bankr. P. 4005). If the objecting party meets the burden, then the burden shifts

to the debtor to demonstrate that a failure to keep records was justifiable. Id. at

536-37.

      Here, the Meyers alleged only that the Debtors concealed records; no

allegations were made that adequate records were not kept in the first place or

that records were destroyed, mutilated, or falsified. At trial, the only evidence

presented on the issue related to the Debtors’ failure to comply with a court order

requiring the production of documents at the Debtors’ 2004 examinations.

Although, as will be discussed in detail below, that evidence is sufficient to deny

the Debtors’ discharges for willful failure to comply with a court order, it was

insufficient to establish by a preponderance of the evidence that the Debtors

affirmatively concealed records. Absent any evidence of actual concealment,

judgment on Count II will be entered in favor of the Debtors and against the

Meyers.



       C. Count III: Section 727(a)(6)(A) – Refusal to Comply with Court Order

      The Meyers also object to the Debtors’ discharge under §727(a)(6)(A) for

failure to comply with the order compelling their 2004 examinations. A debtor’s

discharge will be denied if “the debtor has refused, in the case . . . to obey any

lawful order of the court, other than an order to respond to a material question or

testify[.]” 11 U.S.C. §727(a)(6)(A). Complete compliance from a debtor concerning


                                        -17-
 Case 17-07043     Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41     Desc Main
                             Document     Page 18 of 22


a lawful court order is required to effectuate the administration of the bankruptcy

case. Grochocinski v. Eckert (In re Eckert), 375 B.R. 474, 480 (Bankr. N.D. Ill. 2007)

(citation omitted). Courts have the discretion to determine if refusing to comply

with a court order is severe enough to require denial of discharge. Manevska, 587

B.R. at 540 (citation omitted).

      The word “refused” requires a showing of a willful or intentional act. Eckert,

375 B.R. at 480 (collecting cases). A mere failure to comply with a court order is

insufficient to deny a debtor’s discharge. Id. The objecting party, however, can

meet its burden of proof by showing that the debtor received the order and failed

to comply. Kutrubis v. Bowman (In re Kutrubis), 486 B.R. 895, 901 (N.D. Ill. 2013)

(citation omitted). The burden then shifts to the debtor to explain the lack of

compliance. Id.

      The Meyers allege that both Debtors failed to comply with an order entered

by this Court on August 17, 2017. The order was entered after the Meyers filed a

motion seeking to compel the Debtors to attend 2004 examinations and to

produce documents prior to their examinations. The Debtors, through their

bankruptcy attorney, objected to having to appear for the examinations, but, after

a hearing, the Meyers’ motion was granted. The order required both Debtors to

produce the documents listed in the motion within twenty-eight days after the

entry of the order. It also required both Debtors to appear for 2004 examinations

at a mutually determined place, date, and time within thirty-five days after the

entry of the order.

      Mr. Grady testified that he received notice through his attorney that, by

agreement, his 2004 examination was scheduled for September 21, 2017, at the


                                         -18-
 Case 17-07043    Doc 63    Filed 09/10/19 Entered 09/10/19 11:28:41    Desc Main
                             Document     Page 19 of 22


offices of his attorney in Bloomington, Illinois. He appeared at that time and

submitted to the 2004 examination. In response to the portion of the order

requiring document production, however, he denied the existence of many of the

requested documents. He denied that there were any documents in existence

relating to the sale of Kaegem assets to ProHub or any other entity and specifically

stated in a written response that no correspondence with ProHub about a sale

existed because Kaegem “could not come to terms” on the sale. At trial, Mr. Grady

admitted that the production should have been made of the minutes of the

February 2017 Kaegem board meeting that discussed the creation of a new

corporation to buy Kaegem’s software. He also agreed that the documents he had

in his possession, such as the ProHub corporate book, should have been produced

because such documents would have clarified what ProHub was and who owned

it and thereby corrected the misrepresentations about the sale that had been

made by him at the creditors meeting held several months before.

      Mr. Grady’s failure to produce the minutes of the February 10, 2017,

Kaegem board meeting in response to the order requiring production of documents

before his 2004 examination was a willful refusal to comply with a court order and

justifies denial of his discharge. The minutes of the February 2017 board meeting

contain specific references to and approval of the “creation of a new corporation

to package” the sale of Kaegem assets. The minutes also include a notation that

the value of the package to be sold would be set at $30,000. The production of the

minutes would have been directly responsive to the request for documents relating

to any possible sale of Kaegem assets.

      Mr. Grady provided no explanation for his failure to produce the February


                                         -19-
 Case 17-07043    Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                            Document     Page 20 of 22


2017 minutes. At the time, of course, he was still maintaining the fiction that he

was negotiating at arms length with an unrelated buyer—ProHub. Thus,

production of the minutes would have alerted the Meyers to the fact that the

Debtors and Kaegem had been involved in creating the new corporation and that

much of Mr. Grady’s testimony at the creditors meeting was false. Mr. Grady had

to admit those facts eventually, but, when he responded to the production

request, he had not yet owned up to the truth. His lack of any explanation for his

admitted failure to produce required documents supports denial of his discharge.

      Mrs. Grady admitted at trial that she was aware of the order requiring her

to submit to a 2004 examination and to produce documents. She acknowledged

that her attorney told her that her examination was scheduled for September 21,

2017, at 1:00 p.m., at his office but that she did not appear. She offered no

explanation or excuse for her failure to appear.

      Mrs. Grady also admitted that she did not produce any documents in

response to the court order. She said that she did not look for documents and she

did not ask her husband about the whereabouts of any documents. She also did

not ask her husband what documents he was producing, and she did not review

the documents that he did produce. Essentially, she ignored the order and made

no effort to respond to her document-production obligation. Mrs. Grady provided

no explanation or excuse for her wholesale failure to even attempt to comply with

the order requiring document production.

      The order required Mrs. Grady to cooperate in scheduling her 2004

examination and to appear for the examination within thirty-five days of the date

of the order. Mrs. Grady did neither. Although her attorney cooperated in the


                                       -20-
 Case 17-07043     Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41     Desc Main
                             Document     Page 21 of 22


scheduling of the examination, she apparently did not so cooperate and simply

failed to show up despite having notice of the examination’s date, time, and place.

She also totally failed to comply with her obligation to produce documents; she

admits that she did not even try to fulfill that obligation. Mrs. Grady offered no

explanation for her failure to comply with the order. Under the circumstances,

Mrs. Grady’s failure to comply or even try to comply with the Court’s order

constitutes a willful refusal to comply sufficient to justify denial of her discharge.

Eckert, 375 B.R. at 481; see also Gargula v. Nave (In re Nave), 2015 WL 3961768,

at *6 ( Bankr. C.D. Ill. June 29, 2015).

      As to Count III, the Meyers met their burden of proof and the discharges of

both Debtors must be denied due to their willful refusals to comply with this

Court’s order of August 17, 2017.



                                 IV. Conclusion

      The discharges of both Debtors will be denied. Mr. Grady made multiple

false oaths at his creditors meeting and at a subsequent 2004 examination, and

he willfully refused to comply with an order of this Court. Mrs. Grady willfully

refused to comply with an order of this Court.

      The results here are unfortunate for the Debtors. It is not clear why Mr.

Grady made the misstatements about ProHub. If he had simply told the Trustee

and his creditors the truth—that he had incorporated ProHub but that ProHub

had not yet issued shares and had no shareholders, directors, or assets—he could

have avoided the loss of his discharge for making false oaths. And the Trustee still

would have abandoned ProHub as having no value to be administered. More


                                         -21-
 Case 17-07043    Doc 63   Filed 09/10/19 Entered 09/10/19 11:28:41   Desc Main
                            Document     Page 22 of 22


importantly, the Meyers would not have had reason to so aggressively pursue the

Debtors for information about ProHub, its attorney, and the prospects for an

arms-length sale of Kaegem’s software. If everyone knew the truth about ProHub,

Mr. Grady would have had no reason not to produce the February 2017 minutes

of the Kaegem board meeting, and he likely could have avoided the loss of his

discharge for that misconduct.

      Likewise, Mrs. Grady’s refusal to comply with this Court’s order is

somewhat baffling. She filed a voluntary petition submitting herself to the

jurisdiction of this Court. Her decision midway through the process to refuse to

participate any further makes little sense. As unpleasant as sitting for an

examination might have seemed to her, she knew she had been ordered to do so,

and, at trial, she remained unable to offer any justification for her refusal to

appear or to even attempt to comply with her document-production obligation.

Had she accepted the burden of appearing, testifying, and producing documents

imposed on her by the Code, Rules, and this Court, she would have received her

discharge.

      The Debtors made poor choices as they proceeded with their bankruptcy

case. The result of those poor choices is the denial of both of their discharges.

Again, the result is unfortunate but compelled by the evidence.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                      ###




                                      -22-
